 

 

Case 20-10343-LSS Doc 4607 Filed 04/18/54 * ‘ ‘Pag A

Dear. UHonorable* tudae
Sust Ce MASS aes Cierstern

A MAE Us) Rae MiDNCCRS
ADOUT W\ ABUSED UW
| Toy Scour wl ae Who le_ Lite
Aas cn Dued TO Wat
naRh pew = We and of eR
OWNS AQe) we
oes ok. ao 3p uu aided,
os &, bo — hh
| Didi Nde Resa WER
=a at Souci aoe NAS
eo WIAS
tse ANE Oe oud a Jas
LUIRO } woud at oS Lei
Back Ak, chat Wow, \oecause vb-
Reali deausiin keg eel .
th wooy«Ko Qe tr &S
Bid exes oS tak eo re aU st
+O O00 LO Ne. SCOUT Meertn)
OR be Out CAM RUE thats
wNere Vy vdAS load. eS
ene to ns Oey SH Snll Wan 2
Cee ar an\s, ADO Tm ow
Rents wWMediwakion Outer
XO Soh ean ae WS Sed
ean er SCO Leader _, x BO
este et. Argus Vues {T Freak
\ MUSA, TF Suet Cab
Lon aX Wy cet’ uns ie LURROR

4
 

Case 20-10343-LSS Doc 4607 ites 05/18/21 Page 2 of 3

 

pA Udune Life WAS at
ALIA. M wre}

uMen  O\dvs> oSant 5
pe ON Ss eagih Ads Moke,
goers CeNt was caq

AWD “TO Was, —_
CANS ices LOR 3 Ss

Raped, Ard be Seovea
tes, ASO — Hope Sitate
The BSA, Atouxs thar
Meu ave qnanaed Aa OF
US YOU Rous OUR NAVs
+O AWS DAY, sr WenNekR Deen
TWh ee sete 0 erate WA
HonoRable- ssustice LaurRt,
Nake -knenn pe accourrtable.
Loe trneree actioN’S . mhanld
YOU_SO Sie WUC Loe. QUR_
Time; =r Oo appeecrarvyed

A\ox-..
—_—

CAS® S/- iii’

 
 

Prison Generated Mail
CSP-SACRAMENTO

“ey

 

“WN sy Oustice: Laurt Selber
| Silverstein
2k oh BSA-Batkeu toy Case
ae G24 MarKe+ Street 6th Floor
WILMINGION, DE

{WwoL

ismGissoss cos bef opsplpajypypyfijafimgifipiy jy plyp

 

Ag I
0
ao
—
LO
©
oO
2
it
NM
oO
©
+
oO
Oo
QA
Y)
Y)
=
98)
Tt
oO
©
7
©
N
aH
©
O
